[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                 OCT 30, 2008
                                 No. 07-15668                  THOMAS K. KAHN
                             Non-Argument Calendar                 CLERK
                           ________________________

                   D. C. Docket No. 06-00076-CV-1-MMP-AK

DEBRA S. CLIFTON,


                                                                Plaintiff-Appellant,

                                      versus

MICHAEL J. ASTRUE,
Commissioner of Social Security,

                                                               Defendant-Appellee.


                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                (October 30, 2008)

Before ANDERSON, HULL and PRYOR, Circuit Judges.

PER CURIAM:

      Debra Clifton appeals a decision that affirmed the denial of her application
for supplemental security income from the Social Security Administration. 42

U.S.C. §§ 405(g). Clifton challenges the ruling on two grounds. First, Clifton

argues that the administrative law judge erred in finding that Clifton had

substantial medical improvement. Second, Clifton argues that the administrative

law judge erred in finding that Clifton could perform work that existed in the

national economy without consulting a vocational expert. We affirm.

      We review the decision by the Commissioner “to determine if it is supported

by substantial evidence and based on proper legal standards.” Crawford v.

Comm’r, 363 F.3d 1155, 1158 (11th Cir. 2004). Substantial evidence consists of

“such relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Id. The burden rests with the claimant to prove that she is

disabled and entitled to Social Security benefits. See 20 C.F.R. § 404.1512(a);

Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001).

      Substantial evidence supports the finding by the administrative law judge

that Clifton experienced substantial medical improvement. An individual is

eligible for disability benefits for chronic pulmonary disease when her capacity to

expel carbon monoxide is less than 40 percent. Although Clifton qualified for

benefits in 1999 when her diffusion capacity was between 37 and 41 percent, she

had improved considerably by 2002, when her diffusion capacity was 97 percent.



                                          2
Because Clifton no longer qualified as disabled, she was not entitled to further

benefits. See Vaughn v. Heckler, 727 F.2d 1040, 1043 (11th Cir. 1984) (benefits

can be terminated once “there is substantial evidence of actual improvement to the

point of no disability”).

      The record supports the decision by the administrative law judge to rely on

the medical vocational guidelines to determine that Clifton could resume work.

Clifton does not challenge the finding that she had the functional capacity to

perform a full range of light work. The judge accounted for Clifton’s mild mental

limitations and found that she could understand and execute “simple two step

instructions” and interact appropriately with coworkers. The “unskilled work”

limitation fully accounts for the limitations posed by Clifton’s mental impairments.

See 20 C.F.R. § 416.968(a) (“Unskilled work is work which needs little or no

judgment to do simple duties that can be learned on the job in a short period of

time.”).

      The denial of Clifton’s application for benefits is AFFIRMED.




                                          3